In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals, as limited by its brief, from so much of an order of the Family Court, Suffolk County (Freundlich, J.), entered August 3, 1992, as dismissed the petition alleging that the respondent mother had sexually abused her infant son.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Judge Freundlich in the Family Court. Mangano, P. J., Thompson, Eiber and Ritter, JJ., concur.